Title: To Thomas Jefferson from Thomas Johnson, 29 February 1792
From: Johnson, Thomas
To: Jefferson, Thomas


          
            Sir
            Frederick 29 Febry 1792.
          
          Though I was disappointed in my expectation of going to Philadelphia about the sixth of this month I hoped nevertheless to have been there no great while afterwards for I felt myself much interested that seasonable and effectual Measures should be taken to forward the Business at the Federal City and secure its Interest. My own Indisposition and the State of my Family have prevented the Journey and afford no prospect of my undertaking it soon. I wrote to the president on several Heads which I then thought worthy of Thought and should now and then communicate indigested Ideas to him as they arise but knowing his Attention to Correspondences and that his mind must be continually on the Stretch on much more important Matters, I forbear sometimes to write merely on Account of the Trouble it would give him. Satisfied you have the same wish for his Ease that I have and that any Observations I may make to you may, if they are worth it, be referred to his Consideration rather as Amusement than Business I have resolved to write to you. My Motive must be my Apology.
          I lately recieved by way of George Town a Letter of a pretty old Date from Mr. Welsh inclosing propositions for a Loan of a Million of Dollars. He informs me he had Conversation with the president and with you on the Subject. I have had no Opportunity of seeing Doctr. Stuart or Mr. Carroll since I received Mr. Welsh’s Letter. From the wording of the Scheme it seems to refer so closely to Majr. LEnfant’s Ideas on Works of Ornament that if it is accepted nothing of that kind can be departed from. With me it is assuming what I would not agree to. I can see no propriety in applying Money to levelling  Streets, making Canals and Aquaducts and such other purposes but out of the Surplus of what is necessary and useful. I inclose you a rough Calculation of what may be received in five Years on the Loan and what must be paid in 25. If my Calculation is right the Sale now of 6000 Lots will give us in the Course of five Years the command of very near as much Money at 120 Dollars a Lot as the Loan of a Million which will require the Sale of the same Lots to be 366. each and if any Body is to be benefitted by the difference on their rise I should wish it to be the first Improvers.
          But we are not ready for either a Sale or Mortgage nor do I see when we shall be. For though I hear the plate is about and I wish to hear it was done, I have no Confidence in it’s Accuracy. Majr. Ellicott constantly gave the Idea to me and others that it was mere fancy Work and in the progress of the Survey required frequent Alterations. How the president will get the rest done I don’t know. Perhaps the imperfect State of Things may make the same Artists more necessary. If they are continued it is certainly necessary that their powers should be well understood. On the most mature Reflection I am determined to have nothing to do with Majr. LEnfant. I do not mention it with a View to oppose myself as of more Consequence in the Business than the Major and reduce the president to part from one of us but I will no longer hazard my Quiet nor should I at the first if I had had the same Idea of his Temper that I have now. If the president thinks him essential in designing the City it will be well to give him power in the Affirmative restrained by express Negatives else it will grow in his Hands.
          When I first saw the Draft of the City indeed I believe in Conversation on it before I was apprehensive that the Avenues would when built on have a disagreeable Effect because of the Buildings on the sharp Angles being out of Square and I mentioned it I was rather beat down by positive Assertion than satisfied. I see by the Notes published that those Angles are a certain Number of Degrees or not less than a certain Number of Degrees. I have since reflected on this Circumstance and if in the actual Execution of the Work buildings can be placed on those Corners to have an agreeable Effect a Model may now be made and placed on the Lines drawn on a large Scale. I wish the president would have it done if he is not intirely satisfied without for I cannot conceive how a Roof or Walls out of Square can be made to square or range with the Roofs of the Avenue and Street or either of them. I may be mistaken and I wish I may. If I am not the fewer Avenues the better.
          I have never heard whether Majr. L’Enfant has prepared Drafts of the Capitol Palace and other public Buildings or any of them from the  places marked out and common Report for I know nothing farther as to those Designs. The Capitol seems to me to be on a very extraordinary Scale and I suspect that the Concentration of the Streets and Avenues is calculated accordingly so that it must either proceed or a good deal of the Work must be done over again. I much wish if the Majr. is to finish these plans that the president had them and that he may suspend his Judgment on them till he examines them on the Spot and calculates the Cost or has it done by some Body else. I cannot fancy to myself any Thing more mortifying to him than to see the Work stand or remain in an imperfect State for want of Funds if it should be occasioned because the plan was incautiously adopted and much beyond what would be convenient.
          Richardson Stewart of Balt. very well known to the presidt. was here a few Days ago. It is S in the Way of his profession and I think him a good Judge. He says if these Houses are 120 long and 80 or 100 broad he would recommend that the Walls should be two Seasons in carrying up the Foundation to the Surface of the Ground of the hardest largestone, the outside of the Walls then of brown face Stone from Douglass if it may be had on tolerable Terms for the first Floor; the rest of the Face of white face Stone. The inner Part of the Walls of common Brick. That this is a common Way of building the best Houses in Ireland and in England and that finding cutting and laying the Stone of the purchased Quarry, in Baltimore, is a third of a Dollar a superficial Foot in Front. He has corrected me in one thing. I thought the Stone had best be sawed, he says if the Workmen are good it is easily split with very little Waste and worked with Chisels much cheaper.
          The Commissioners have met with several disagreeable Occurences without going out of their Way to provoke them. A Copy of the Commr.’s Letter to Mr. Walker and of his Letter to them shew that the falsity circulated against the three Commissioners had dwindled into a witty Joke and that levelled more immediately at Mr. Carroll having no better Foundation was likely too to be given up. Mr. Carrolls great Anxiety induced him to trace it farther. In a Letter I received from him Yesterday he sent me the Copies I now inclose from Mr. Brent Majr. L’Enfant and Mr. Young. Saving the rudeness of Mr. Walkers and Majr. L’Enfants Letter it is apparent that they both hold the Commrs. in sovereign Contempt and that the Major would have them act a very subordinate part or not at all. Major L’Enfant in his Conversation with Mr. Fenwick and Mr. Walker in his Letter refer to the filling up a Hole as if countenanced by the president when the Majr. must remember very different Things past at the Time. You will excuse this prolixity. It is not worth while to trouble you with it as to what is past  but it opens the prospect in future. Majr. L’Enfant speaks harshly of the Commrs. Neither he or I was there. He has great Credit in his Informer. I am Sir with great Regard Your most obedt. Servant,
          
            Th: Johnson
          
        